DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Application 16/887,651 filed 05/29/2020.
3.	Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent Application Publication 20200144831) in view of Ben-David et al. (US Patent Application Publication 20210276441).

With respect to claims 1 Choi et al. teaches A charging station for charging a mobile robot (paragraph [0004]), comprising: 
a first plate having one or more openings through the first plate (surface with sheets 414/first plate comprising at least one seam 416/opening (paragraphs [0037]; Fig. 11B)); 
a second plate positioned below the first plate (linkage system 36/second plate disposed beneath surface with sheets 414/first plate (paragraphs [0036], [0024], [0029]: Figs. 11B, 13A)); 
one or more charging elements on the second plate (at least one electrical connector 34/charging element disposed on the linkage system 36/second plate (paragraphs [0024], [0037]: Figs. 11B, 13A)); and 
a motor to cause the second plate to move between a first position and a second position (the linkage system 36/second plate comprising actuators 200/motor to move the linkage system 36/second plate in various directions, such as, for example, being inside of the connector unit 10/second position and being rose up from the connector unit 10/first position (paragraphs [0029], [0024]; Figs. 4, 11B)), 
wherein, in the first position, the one or more charging elements are at least partially extended through the one or more openings to charge the mobile robot (wherein when at least one electrical connector 34/charging element is in the first position being rose up/extended from the connector unit 10 through least one seam 416/opening to be engaged to charge vehicle unit 16/mobile robot (paragraphs [0024], [0030]; Figs. 1, 10A, 10B)), and
wherein, in the second position, the one or more charging elements are substantially even with or below a top surface of the first plate (wherein when at least one electrical connector 34/charging element is in the second position/inside of the connector unit 10, the connector unit 10 being a portion of the floor unit 8, which is disposed beneath ground surface 6/below surface with sheets 414/first plate (paragraphs [0021], [0023], [0033]; Figs. 1, 10A, 10B)).
While Choi et al. teaches charging variety of mobile electrical devices carrying rechargeable batteries (paragraph [0002]), Choi et al. lacks specifics regarding charging a mobile robot. However Ben-David et al. teaches a method and a system for controlling and charging a mobile robot (paragraph [0006]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Ben-David et al. to teach specific subject matter Choi et al. explicitly does not teach, because it provides the docking station, which communicates with multiple mobile robots in the area. The multiple mobile robots send signals to the docking station, for example images, the mobile robots' locations, data from the robots' sensors and the like. The docking station may utilize the data sent from the multiple mobile robots in the area in order to calculate locations of at least one mobile robot of the multiple mobile robots in the area (paragraph [0036]).
With respect to claims 2-8 Choi et al. teaches
Claim 2: wherein the charging station is configured to mount to a floor such that: the top surface of the first plate is substantially even with a top surface of the floor, and the one or more charging elements are substantially even with or below the top surface of the floor when the second plate is in the second position (paragraphs [0029], [0024], [0021], [0023], [0033]; Figs. 4, 11B, 1, 10A, 10B)).
3:  wherein the charging station is configured to mount to a floor such that: the top surface of the first plate is substantially even with a top surface of the floor, and the one or more charging elements are at least partially extended above the top surface of the floor when the second plate is in the first position (paragraphs [0024], [0030], [0029]; Figs. 4, 11B, 1, 10A, 10B).
Claim 4: further comprising: a third plate positioned below the second plate (paragraphs [0035], [0036]; Figs. 9, 10A); one or more first support members, connected to the third plate, to permit the first plate, the second plate, and the third plate to translate along a first axis (paragraphs [0036], [0023], [0029]; Figs. 10A, 10B); and one or more second support members, connected to the one or more first support members, to permit the first plate, the second plate, and the third plate to translate along a second axis (paragraphs  [0036], [0023], [0026], [0029]; Figs. 10A, 10B).
Claim 5: further comprising: a third plate positioned below the second plate; and one or more support members substantially perpendicular to the first plate, the second plate, and the third plate, wherein the second plate is configured to move along the one or more support members perpendicular between the first position and the second position (paragraphs [0036], [0023], [0026], [0029]; Figs.9, 10A, 10B).
Claim 6: further comprising: a turning member substantially perpendicular to the first plate, the second plate, and the third plate, wherein the turning member interfaces with the second plate and the motor to move the second plate between the first position and the second position (paragraphs [0029], [0030]; Figs. 4, 5, 11B).
Claim 7: further comprising: a third plate positioned below the second plate (paragraphs [0035], [0036]; Figs. 9, 10A); one or more sensors, connected to the third (paragraphs [0028], [0023]); and a controller, to: receive the sensor information (paragraphs [0035], [0023]); and cause, based on the sensor information, the motor to move the second plate from the second position to the first position (paragraphs [0029], [0024]; Figs. 4, 11B). 
Claim 8:  wherein the one or more openings through the first plate are one or more first openings (paragraphs; wherein the first plate includes one or more second openings (paragraph [0037]; Fig. 11B); and 
Ben-David et al. teaches:
wherein the second plate includes one or more third openings, wherein the one or more second openings and the one or more third openings permit the one or more sensors to generate the sensor information based on a reflection from one or more reflectors associated with the mobile robot (paragraphs [0016], [0017], [0019]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Ben-David et al. to teach specific subject matter Choi et al. explicitly does not teach, because it provides the docking station, which communicates with multiple mobile robots in the area. The multiple mobile robots send signals to the docking station, for example images, the mobile robots' locations, data from the robots' sensors and the like. The docking station may utilize the data sent from the multiple mobile robots in the area in order to calculate locations of at least one mobile robot of the multiple mobile robots in the area (paragraph [0036]).
Please see reproductions of Figures of Choi et al.

    PNG
    media_image1.png
    570
    627
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
      
7.	Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David et al. (US Patent Application Publication 20210276441) in view of Choi et al. (US Patent Application Publication 20200144831).
With respect to claim 9 Ben-David et al. teaches A device, comprising: 
one or more memories (memory 133 (paragraph [0018); Fig. 1)); and 
one or more processors, communicatively coupled to the one or more memories (processor 132 connected to the memory 133 (paragraph [0018]; Fig. 1)), to: 
receive, from one or more first sensors, sensor information associated with a position of a mobile robot to be charged by an under-floor charging station associated with the device (using sensors of sensing unit 120 gathering/receiving data related to a position and location of the mobile robot 105 (paragraphs [0017], [0020]; Fig. 1)); 
determine, based on the sensor information associated with the position of the mobile robot, that the mobile robot is positioned over a charging region of the under-floor charging station (using gathered/received data related to the position and location of the mobile robot 105 determine that mobile robot 105 is positioned within a predefined distance/over a charging region from the docking station 100 (paragraphs [0019], [0021])); 
(based on the data related to close proximity of the mobile robot 105 to the docking station 100 prepare for charging/precisely dock the mobile robot 105 at the at least one of the charging units 112 (paragraphs [0021], [0016])); and 
cause the under-floor charging station to charge the mobile robot while the one or more or more charging elements are in the charging position (using at least one charging unit 112/211 charge at least one mobile robot 105/230 (paragraphs [0016], [0023], [0024]: Figs. 1, 2)).
However Ben-David et al. lacks specifics regarding under-floor charging station. Choi et al. teaches at least one electrical connector 34/charging element being inside of the connector unit 10, wherein the connector unit 10 is a portion of the floor unit 8, which is disposed beneath ground surface 6/under floor of a garage/under-floor (paragraphs [0021], [0023], [0033]; Figs. 1, 10A, 10B).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al. to teach specific subject matter Ben-David et al. explicitly does not teach, because it provides misalignment 26, which may form a conical area that accounts for height of ground clearance of the vehicle, as well pitch, yaw and roll of the vehicle's trajectory during the approach to the floor unit 8, and also during the connection and charging operations (paragraph [0023]).
With respect to claim 13 Ben-David et al. teaches A method, comprising:
(using sensors of sensing unit 120 gathering/detecting/receiving data related to a position and location of the mobile robot 105 in relation to docking station 100 comprising charging module 110, wherein sensors of sensing unit 120 communicate with controller module 130 comprising processor 132 (paragraphs [0017], [0018], [0020]; Fig. 1)); 
determining, by the controller and based on detecting the mobile robot, whether the mobile robot is positioned over a charging region of the under-floor charging station (using gathered/received data related to the position and location of the mobile robot 105 determine by the controller module 130 comprising processor 132  that mobile robot 105 is positioned within a predefined distance/over a charging region from the docking station 100 (paragraphs [0018], [0019], [0021]));
causing, by the controller and based on determining that the mobile robot is positioned over the charging region, one or more charging elements of the under-floor charging station to transition to a charging position in which at least a portion of the one or more charging elements extend above a floor on which the mobile robot travels (using the controller module 130 comprising processor 132 and based on the data related to close proximity of the mobile robot 105 to the docking station 100 prepare for charging/precisely dock the mobile robot 105 at the at least one of the charging units 112 (paragraphs [0021], [0016]));
causing, by the controller and based on determining that the one or more charging elements are in the charging position, charging circuitry to activate to charge the mobile (using at least one charging unit 112/211 charge at least one mobile robot 105/230 (paragraphs [0016], [0023], [0024]: Figs. 1, 2)).
However Ben-David et al. lacks specifics regarding under-floor charging station. Choi et al. teaches at least one electrical connector 34/charging element being inside of the connector unit 10, wherein the connector unit 10 is a portion of the floor unit 8, which is disposed beneath ground surface 6/under floor of a garage/under-floor (paragraphs [0021], [0023], [0033]; Figs. 1, 10A, 10B).
determining, by the controller, whether the one or more charging elements are in the charging position (using controller associated with autonomous vehicle driving system determine if the connector 34 is rose out of the floor and ready for charging the associated vehicle (paragraphs [0023], [0035]));
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al. to teach specific subject matter Ben-David et al. explicitly does not teach, because it provides misalignment 26, which may form a conical area that accounts for height of ground clearance of the vehicle, as well pitch, yaw and roll of the vehicle's trajectory during the approach to the floor unit 8, and also during the connection and charging operations (paragraph [0023]).
position.
	With respect to claims 10-12 Choi et al. teaches:
Claim 10: wherein the one or more processors, when causing the one or more charging elements to extend at least partially through the top plate of the under-floor charging station to the charging position (paragraphs [0023), [0035]), are to: cause the one or more charging elements to move from a stored position toward the charging (paragraph [0024] Fig. 11B); determine, based on sensor information received from one or more second sensors, that the one or more charging elements are in the charging position (paragraphs [0024], [0029]); and cause the one or more charging elements to stop moving based on determining that the one or more charging elements are in the charging position (paragraphs [0024], [0025]).
Claim 11: wherein the one or more processors are further to: determine that charging of the mobile robot is complete (paragraphs [0035], [0038]); and cause, based on determining that charging of the mobile robot is complete, the one or more charging elements to retract through the top plate to a stored position (paragraphs [0035], [0038]), wherein, in the stored position, the one or more charging elements are positioned below a top surface of the top plate (paragraphs [0021], [0004]).
Claim 12: wherein the one or more processors, when causing the one or more charging elements to retract through the top plate to the stored position (paragraphs [0033], [0037]), are to: cause the one or more charging elements to move from the charging position toward the stored position (paragraphs [0037], [0035]); determine, based on sensor information received from one or more second sensors, that the one or more charging elements are in the stored position (paragraphs [0035], [0033]); and cause the one or more charging elements to stop moving based on determining that the one or more charging elements are in the stored position (paragraphs [0035], [0037]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al. to teach specific subject matter Ben-David et al. explicitly does not teach, because it provides misalignment 26, which may form a conical area that accounts for height of ground clearance of the vehicle, as well 8, and also during the connection and charging operations (paragraph [0023]).
position.
	With respect to claims 14- Ben-David et al. teraches:
Claim 14: wherein determining whether the mobile robot is positioned over the charging region comprises: receiving, from one or more sensors, sensor information associated with a position of the mobile robot (paragraphs [0017], [0020]; Fig. 1); and determining whether the mobile robot is positioned over the charging region based on the sensor information associated with the position of the mobile robot (paragraphs [0019], [0021]).
Claim 15: wherein the one or more sensors are one or more reflective fiber sensors (paragraphs [0016], [0017], [0019]); and wherein the sensor information associated with the position of the mobile robot indicates whether a reflection from one or more reflectors associated with the mobile robot is received by the one or more reflective fiber sensors (paragraphs [0016], [0019]).
Claim 16: further comprising: determining, after a threshold time period from detecting the mobile robot, that the mobile robot is not positioned over the charging region (paragraphs [0019], [0035]); and triggering an alarm based on determining that the mobile robot is not positioned over the charging region (paragraphs [0034], [0026], [0030]).
Claim 17: wherein the one or more sensors are one or more reflective fiber sensors (paragraphs [0016], [0017], [0019]); and wherein determining that the mobile robot is not positioned over the charging region comprises: determining that the mobile robot is not positioned over the charging region based on the sensor information associated with the (paragraphs [0030], [0035]).
Claim 18: further comprising: receiving, via a communication interface of the controller, an instruction from the mobile robot to initiate charging of the mobile robot (paragraphs [0030], [0016], [0023], [0024]: Figs. 1, 2); and wherein causing the charging circuitry to activate comprises: causing, based on receiving the instruction, a charging relay to activate a charging circuit to charge the mobile robot (paragraphs [0023], [0030]).
With respect to claims 19-20 Choi et al. teaches:
Claim 19:  wherein determining whether the one or more charging elements are in the charging position comprises: receiving, from a sensor associated with the charging position, sensor information associated with a position of a plate on which the one or more charging elements are supported (paragraphs  [0024],[0029]); and determining whether the one or more charging elements are in the charging position based on the sensor information associated with the position of the plate (paragraphs [0024], [0025]).
Claim 20: further comprising: causing the one or more charging elements to transition from the charging position to a stored position (paragraphs [0037], [0035]); receiving, from a sensor associated with the stored position, other sensor information associated with the position of the plate (paragraphs [0035], [0033]; and determining whether the one or more charging elements are in the stored position based on the other sensor information associated with the position of the plate (paragraphs [0035], [0038]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Choi et al. to teach specific subject matter Ben-26, which may form a conical area that accounts for height of ground clearance of the vehicle, as well pitch, yaw and roll of the vehicle's trajectory during the approach to the floor unit 8, and also during the connection and charging operations (paragraph [0023]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
HR
03/01/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851